DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (US 7,827,738) in view of McCarty (US 5,946,660).
Regarding claim 1, Abrams discloses a facility capable of being a self-storage facility, comprising: 
at or above ground a first set of standard commercial containers 10 atop a substrate forming a first level of storage volume, the first set including plural side-by-side rows of standard commercial containers positioned end-to-end (Fig 18); 
at or above ground a second set of standard commercial containers 10, atop the first set, forming a second level of storage volume, the second set including plural side-by-side rows of standard commercial containers positioned end-to-end (Fig 18); 
wherein each of the standard containers in the first set and the second set has a first corrugated sidewall 56 and a second corrugated sidewall 56, (Fig 6, 7, 18)
wherein a plurality of the standard commercial containers 10 in the first set and the second set each include at least one access aperture 100 for access to an interior of a respective one of the standard commercial containers capable of being used for non-residential-storage of materials therein (Fig 18), the at least one access aperture 100 formed as an absence of a first portion of at least one of the first corrugated sidewall or the second corrugated sidewall of the standard commercial container and a remainder of a second portion of the corrugated wall in the standard commercial container in which the aperture  is formed (Fig 18), (Col 35, Lines 19-23);
wherein a majority of the standard commercial containers 10 in the first set and the second set of standard commercial containers are compartmentalized by at least one sidewall from another of the standard commercial containers in the first set and the second set of standard commercial containers (Fig 18).
Abrams does not disclose at or above ground a perimeter wall around the first set of standard commercial containers. However, McCarty discloses a storage facility 14 including storage units 18 and a perimeter wall 20 around the storage units (Fig 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facility of Abrams to include a perimeter wall as taught by McCarty, in order to provide a storage facility with a secured perimeter with a security gate.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Abrams modified by McCarty does not specifically disclose the perimeter wall adjacent a respective side of at least two or more end-to- end standard commercial containers of the first set of standard commercial containers or a respective outward facing end of two or more side-by-side of the first set of standard commercial containers. However, it would have been an obvious engineering design to have the perimeter wall positioned as claimed according to the desired layout of the self-storage facility.
Abrams modified by McCarty does not disclose the perimeter wall extending to a vertical height at least as high as a top of the second set of commercial containers. However, it would have been an obvious matter of design choice to modify the height of the perimeter wall as claimed, since such a modification would have involved a mere change in the height of the wall and it would enhance the security of the storage facility. A change in height is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 2, Abrams discloses as discussed in claim 1, but does not disclose a third set of commercial containers, atop the second set of standard commercial containers, forming a third level of storage volume. However, it would have been an obvious engineering design to have a third set of commercial containers according to the required capability of the storage facility.
Regarding claims 3 and 4, Abrams discloses all standard commercial containers in the first set, second set, and the modified third set, within the perimeter wall, are oriented having a major axis in a same direction (Fig 4).
Regarding claims 5 and 6, Abrams discloses all standard commercial containers in the first set and second set have a base dimension of 8x40 feet, (Col 5, Lines 44-46).
	Regarding claim 7, Abrams discloses wherein selected ones of the standard commercial containers in the first set and second set of standard commercial containers include an access aperture 100 and a corresponding door for access into a respective standard commercial container of the first set and the second set of standard commercial containers.
	Regarding claim 8, Abrams discloses wherein selected ones of the standard commercial containers in the first set and second set of standard commercial containers include a dividing wall (Fig 61-64), and the at least one access aperture includes first and second access apertures, each with a corresponding door, for access into a respective area of a respective standard commercial container of the first set and the second set of standards commercial containers (Fig 15). Examiner wants to note that the facility of Abrams can be designed with a variety of dividing walls and access apertures.
Regarding claim 9, Abrams discloses the at least one access aperture 100 is positioned at a location of a respective standard commercial container other than an end of the respective standard commercial container of the first set and the second set of standard commercial containers (Fig 18).
Regarding claim 10, Abrams discloses as discussed in claim 1, but does not disclose all standard commercial containers in the first set and the second set are in a climate controlled environment. However, McCarty further discloses the storage facility 14 including a plurality of containers 18 in a climate controlled environment provided by element 48 (Fig 2, 4A), (Col 7, Lines 21-25). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage facility of Abrams to have the standard commercial containers in the first set and the second set in a climate controlled environment as taught by McCarty, in order to provide a storage facility in a climate controlled environment.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 11, Abrams discloses each standard commercial container in the first set of standard commercial containers includes four upper corner castings 32 (Fig 17); wherein each standard commercial container in the second set of standard commercial containers includes four lower corner castings 32 (Fig 17); and wherein each of the four lower corner castings of each standard commercial container in the second set of standard commercial containers is fastened to a respective upper corning casting of one or more stand commercial containers in the first set of standard commercial containers (Fig 17).
Regarding claim 12, Abrams discloses each standard commercial container in a majority of the standard commercial containers in the first set and the second set of standard commercial containers has a corrugated roof (Fig 18).
Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (US 7,827,738) in view of McCarty (US 5,946,660) and further in view of Cheung (WO 2015/143566).
Regarding claims 13-15, Abrams modified by McCarty discloses as discussed in claim1, but does not disclose the least one access aperture in each standard commercial container in the plurality of the standard commercial containers is accessible within the self-storage facility and without moving any other standard commercial container in the first set of standard commercial containers; the least one access aperture in each standard commercial container in the plurality of the standard commercial containers is accessible within the self-storage facility and without moving any other standard commercial container in the second set of standard commercial containers; the least one access aperture in each standard commercial container in the plurality of the standard commercial containers is accessible within the self-storage facility and without moving any other standard commercial container in the first set or second set of standard commercial containers. However, Cheung discloses a facility including a plurality of standard commercial containers including a hallway standard commercial container 16, one access aperture in each standard commercial container in the plurality of the standard commercial containers accessible within the facility and without moving any other standard commercial container in the plurality of standard commercial containers (Fig 2, 3, 8-10). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage facility of Abrams to have the standard commercial containers including a hallway standard commercial container as taught by Cheung, in order to provide a storage facility with hallways that would allow access to different containers within the facility.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the least one access aperture in each standard commercial container in the plurality of the standard commercial containers would be accessible within the self-storage facility and without moving any other standard commercial container in the first set of standard commercial containers; the least one access aperture in each standard commercial container in the plurality of the standard commercial containers would be accessible within the self-storage facility and without moving any other standard commercial container in the second set of standard commercial containers; the least one access aperture in each standard commercial container in the plurality of the standard commercial containers would be accessible within the self-storage facility and without moving any other standard commercial container in the first set or second set of standard commercial containers.
Regarding claim 16, Abrams modified by McCarty discloses as discussed in claim 1, but does not disclose wherein the first level provides a hallway beneath an above-hallway standard commercial container in the second set of standard commercial containers; and wherein the above-hallway standard commercial container provides a storage volume above and having a major axis colinear with the hallway beneath it. However, Cheung discloses a facility including a plurality of standard commercial containers including a hallway standard commercial container 16, (Fig 2, 3, 8-10). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage facility of Abrams to have the standard commercial containers including a hallway standard commercial container as taught by Cheung, in order to provide a storage facility with hallways that would allow access to different containers within the facility.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
It would have been an obvious engineering design to have the above-hallway standard commercial container providing a storage volume above according to the desired design of the storage facility.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
10/03/2022